877 S.W.2d 806 (1994)
Larry L. GRAY, Relator,
v.
The Honorable Donald SHIPLEY, Judge of the 182nd District Court, Harris County, Texas, Respondent.
No. 01-94-00304-CV.
Court of Appeals of Texas, Houston (1st Dist.).
April 21, 1994.
Larry L. Gray, pro se.
Before OLIVER-PARROTT, C.J., and HUTSON-DUNN and MIRABAL, JJ.

OPINION
PER CURIAM.
Relator, Larry L. Gray, has filed a pro se motion for leave to file petition for writ of mandamus. He is charged by indictment with possession of a controlled substance.
Relator seeks the writ of mandamus so that "the validity of a warrantless arrest with no probable cause justifying arrest be ruled upon to determine if further prosecution of relator may be continued." Relator is represented by appointed counsel in the trial court. Relator is not entitled to hybrid representation. Rudd v. State, 616 S.W.2d 623, 625 (Tex.Crim.App.1981).
Accordingly, we overrule relator's motion for leave to file petition for writ of mandamus.